SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-5273-1 Sterling Bancorp (Exact name of registrant as specified in its charter) New York 13-2565216 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification) 650 Fifth Avenue, New York, N.Y. 10019-6108 (Address of principal executive offices) (Zip Code) 212-757-3300 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(17 CFR ' 232.405) during the preceding 12 months(or for such shorter period that the registrant was required to submit and post such files). o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer or a smaller reporting company as defined in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No As of July 31, 2009 there were18,106,491 shares of common stock, $1.00 par value, outstanding. STERLING BANCORP PART I FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Financial Statements (Unaudited) 3 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Overview 28 Income Statement Analysis 29 Balance Sheet Analysis 35 Capital 42 Recently Issued Accounting Pronouncements 43 Cautionary Statement Regarding Forward-Looking Statements 43 Average Balance Sheets 44 Rate/Volume Analysis 46 Regulatory Capital and Ratios 48 Item 3. Quantitative and Qualitative Disclosures About Market Risk Asset/Liability Management 49 Interest Rate Sensitivity 53 Item 4. Controls and Procedures 54 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 55 Item 4. Submission of Matters to a Vote of Security Holders 55 Item 6. Exhibits 56 SIGNATURES 57 EXHIBIT INDEX Exhibit 11 Statement Re: Computation of Per Share Earnings 59 Exhibit 31.1 Certification of the CEO pursuant to Exchange Act Rule 13a-14(a) 60 Exhibit 31.2 Certification of the CFO pursuant to Exchange Act Rule 13a-14(a) 61 Exhibit 32.1 Certification of the CEO required by Section 1350 of Chapter 63 of Title 18 of the U.S. Code 62 Exhibit 32.2 Certification of the CFO required by Section 1350 of Chapter 63 of Title 18 of the U.S. Code 63 2 STERLING BANCORP AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) (dollars in thousands) June30, December31, ASSETS Cash and due from banks $ $ Interest-bearing deposits with other banks Securities available for sale (at estimated fair value; pledged: $194,004 in 2009 and $334,048 in 2008) Securities held to maturity (pledged: $201,720 in 2009 and $206,726 in 2008) (estimated fair value: $370,844 in 2009 and $305,628 in 2008) Total investment securities Loans held for sale Loans held in portfolio, net of unearned discounts Less allowance for loan losses Loans, net Customers' liability under acceptances 95 Goodwill Premises and equipment, net Other real estate Accrued interest receivable Cash surrender value of life insurance policies Other assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits Demand deposits $ $ Savings, NOW and money market deposits Time deposits Total deposits Securities sold under agreements to repurchase - customers Federal funds purchased Commercial paper Short-term borrowings - FHLB - Short-term borrowings - FRB Short-term borrowings - other Long-term borrowings - FHLB Long-term borrowings - subordinated debentures Total borrowings Acceptances outstanding 95 Accrued interest payable Accrued expenses and other liabilities Total liabilities Shareholders' equity Preferred stock, Series A, $5 par value; $1,000 liquidation value. Authorized 644,389 shares; issued 42,000 shares, respectively Common stock, $1 par value. Authorized 50,000,000 shares; issued 22,226,425 and 22,202,419 shares, respectively Warrants to purchase common stock Capital surplus Retained earnings Accumulated other comprehensive loss ) ) Common shares in treasury at cost, 4,119,934 and 4,107,191 shares, respectively ) ) Total shareholders' equity $ $ See Notes to Consolidated Financial Statements. 3 STERLING BANCORP AND SUBSIDIARIES Consolidated Statements of Income (Unaudited) (dollars in thousands, except per share) Three Months Ended June 30, Six Months Ended June 30, INTEREST INCOME Loans $ Investment securities Available for sale Held to maturity Federal funds sold - 1 - 1 Deposits with other banks 9 7 19 19 Total interest income INTEREST EXPENSE Deposits Savings, NOW and money market Time Securities sold under agreements to repurchase - customers 88 - dealers - - Federal funds purchased 7 41 Commercial paper 17 40 Short-term borrowings - FHLB - 11 Short-term borrowings - FRB 1 1 Short-term borrowings - other - 5 1 19 Long-term borrowings - FHLB Long-term borrowings - subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Total noninterest income Total noninterest expenses Income before income taxes Provision for income taxes Net income Dividends on preferred shares and accretion - - Net income available to common shareholders $ Average number of common shares outstanding Basic Diluted Net income, per average common share Basic $ Diluted Net income available to common shareholders, per average common share Basic Diluted Dividends per common share See Notes to Consolidated Financial Statements. 4 STERLING BANCORP AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (Loss) (Unaudited) (in thousands) Three Months Ended June 30, Six Months Ended June 30, Net Income $ Other comprehensive income (loss), net of tax: Unrealized gains on securities: Unrealized holding gains (losses) on available for sale securities and other investments arising during the year ) ) Reclassification adjustment for (gains) losses included in net income ) ) Reclassification adjustment for amortization of: Prior service cost 9 9 18 18 Net actuarial losses Other comprehensive income (loss) ) ) Comprehensive income (loss) $ $ ) $ $ See Notes to Consolidated Financial Statements. 5 STERLING BANCORP AND SUBSIDIARIES Consolidated Statements of Changes in Shareholders' Equity (Unaudited) (in thousands) Six Months Ended
